Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2008

Iannone v. JC Penney Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2912




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Iannone v. JC Penney Co" (2008). 2008 Decisions. Paper 825.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/825


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 07-2912
                   _____________

                DONNA IANNONE,
                  an individual

                          v.

           J.C. PENNEY COMPANY;
        J.C. PENNEY CORPORATION,
              t/d/b/a J.C. PENNEY;
  FURNITURE BRANDS INTERNATIONAL, INC.;
     LANE FURNITURE INDUSTRIES, INC.;
         ACTION INDUSTRIES, INC.

                   Donna Iannone,
                       Appellant


     Appeal from the United States District Court
       for the Western District of Pennsylvania
             (D.C. Civil No. 05-cv-00710)
     District Judge: Honorable Gary L. Lancaster


      Submitted Under Third Circuit LAR 34.1(a)
                   June 30, 2008

Before: RENDELL, SMITH and FISHER, Circuit Judges.

                 Filed: July 18, 2008


             OPINION OF THE COURT
RENDELL, Circuit Judge.

       Plaintiff, Donna Iannone, appeals the District Court’s orders adopting the Report

and Recommendation of the Magistrate Judge and entering final judgment in favor of the

defendants, J.C. Penney Company, Inc., J.C. Penney Corporation, Inc. t/d/b/a J.C.

Penney, (together “J.C. Penney”), Furniture Brands International, Inc., Lane Furniture

Industries, Inc., and Action Industries, Inc. In her complaint, Iannone alleged that the

defendants were liable for injuries she received from a defective reclining chair that was

purchased from J.C. Penney and engineered by Lane Furniture, Inc. and/or Action

Industries, Inc., wholly owned subsidiaries of Furniture Brands International, Inc. At the

close of discovery, the defendants moved for summary judgment. The Magistrate Judge

subsequently issued a Report and Recommendation recommending that defendants’

summary judgment motion be granted because the expert testimony offered by Iannone as

to causation was not stated with the degree of certainty required under Pennsylvania law

to create a genuine issue of material fact for trial. Iannone filed objections to the Report

and Recommendation, but the District Court ultimately adopted it and entered final

judgment in favor of defendants and against Iannone.

       Having reviewed the record, we find the Magistrate Judge’s Report and

Recommendation well-reasoned and do not find any ground for disturbing or varying

from its analysis. Accordingly, we will affirm the order of the District Court for the

reasons set forth in the Magistrate Judge’s thorough Report and Recommendation.



                                              2